Citation Nr: 0216113	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-16 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for scoliosis of the 
dorsal and lumbar segments of the spine, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






REMAND

The veteran served on active duty from January 1944 to 
September 1945.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal of a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

When the case was before the Board in December 2001, it was 
remanded for further RO actions, to include adjudication of 
the issue of entitlement to service connection for additional 
disability of the lumbosacral and thoracic segments of the 
spine, consideration of all potentially applicable diagnostic 
codes in evaluating the service-connected back disability, 
and consideration of whether the dorsal and lumbar segments 
of the veteran's spine should be separately rated.

While the case was in remand status, the RO issued a 
supplemental statement of the case which summarizes the 
evidence received since the Board's remand and notes that a 
30 percent evaluation is authorized for unfavorable ankylosis 
of the dorsal spine.  The RO did not adjudicate the issue of 
entitlement to service connection for additional disability 
of the lumbosacral and thoracic segments of the spine.  
Moreover, the supplemental statement of the case reflects no 
consideration of whether the thoracic and lumbar components 
of the service-connected disability should be separately 
rated, and no consideration of any diagnostic code other than 
Diagnostic Code 5288.  In fact, the supplemental statement of 
the case contains no explanation for the decision to continue 
the assigned evaluation of 30 percent.  

The Board is obligated by law to ensure that RO's comply with 
its directives.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).   

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
identify all VA and non-VA health care 
providers who have treated or evaluated 
him for disability of the thoracic or 
lumbosacral spine since February 2002.  
The RO should take appropriate steps to 
obtain any indicated records. 

2.  The veteran should be requested to 
submit medical evidence, such as a 
statement from a physician, of a nexus 
between the degenerative changes of his 
lumbosacral spine and his military 
service or his service-connected 
scoliosis.

3.  Then, the RO should undertake any 
other indicated development, to include 
affording the veteran another VA 
examination if deemed warranted.

4.  Then, the RO should adjudicate the 
issue of entitlement to service 
connection for additional disability of 
the thoracic and lumbosacral segments of 
the spine, and inform the veteran of his 
appellate rights with respect to this 
decision.

5.  The RO should then issue a 
supplemental statement of the case 
addressing the increased rating issue on 
appeal.  The supplemental statement of 
the case must reflect consideration of 
all potentially applicable diagnostic 
codes and whether the thoracic and lumbar 
segments of the disability should be 
separately rated.  The RO should fully 
explain the reasons and bases for its 
decision.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




